OPINION ON PETITION TO REHEAR
JENKINS, Special Justice.
A Petition to Rehear has been filed by the State of Tennessee, based on the assumption our opinion validates, constitutionally, Chapter 216, Public Acts of 1971. This is not the case. Our reference to the Act was in the framework of the policy of the legislative attitude toward the misdemeanor involved, not to validate the Act. Our opinion left the State free to proceed as it chooses.
Petition denied.
DYER, C. J., and CHATTIN and Mc-CANLESS, JJ., concur.